
	
		I
		112th CONGRESS
		1st Session
		H. R. 1906
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Cole (for
			 himself, Mr. Rokita,
			 Mr. Conaway,
			 Mr. Lankford,
			 Mr. Griffin of Arkansas,
			 Mr. Pompeo,
			 Mr. Harper,
			 Mr. King of Iowa,
			 Mr. Rogers of Kentucky,
			 Mrs. Ellmers, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 41, United States Code, to prohibit
		  executive agencies from requiring the disclosure of political contributions by
		  an entity submitting an offer for a Federal contract.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Federal Contracting Act of
			 2011.
		2.Prohibition on
			 disclosure of political contributions
			(a)In
			 generalChapter 47 of title
			 41, United States Code, is amended by adding at the end the following new
			 section:
				
					4712.Prohibition on
				disclosure of political contributions
						(a)ProhibitionAn executive agency may not require an
				entity submitting an offer for a Federal contract or otherwise participating in
				acquisition of property or services by the Federal Government to disclose any
				of the following information as a condition of submitting the offer or
				otherwise participating in such acquisition:
							(1)Any payment
				consisting of a contribution, expenditure, independent expenditure, or
				disbursement for an electioneering communication that is made by the entity,
				its officers or directors, or any of its affiliates or subsidiaries to a
				candidate for election for Federal office or to a political committee, or that
				is otherwise made with respect to any election for Federal office.
							(2)Any disbursement
				of funds (other than a payment described in paragraph (1)) made by the entity,
				its officers or directors, or any of its affiliates or subsidiaries to any
				individual or entity with the intent or the reasonable expectation that the
				individual or entity will use the funds to make a payment described in
				paragraph (1).
							(b)No effect on
				other disclosure requirementsNothing in this section may be
				construed to waive or otherwise affect the application to an entity described
				in subsection (a) of any provision of law (including the Federal Election
				Campaign Act of 1971) that requires the entity to disclose information on
				contributions, expenditures, independent expenditures, or electioneering
				communications.
						(c)DefinitionsIn this section—
							(1)each of the terms
				contribution, expenditure, independent
				expenditure, electioneering communication,
				candidate, election, and Federal office
				has the meaning given such term in the Federal Election Campaign Act of 1971 (2
				U.S.C. 431 et seq.); and
							(2)the term
				acquisition has the meaning given that term in section 131 of this
				title.
							.
			(b)Technical and
			 conforming amendmentThe table of contents for chapter 47 of
			 title 41, United States Code, is amended by inserting after the item relating
			 to section 4711 the following new item:
				
					
						4712. Prohibition on disclosure of political
				contributions.
					
					.
			
